The Honorable Mike Beebe State Senator 211 West Arch Searcy, AR 72143
Dear Senator Beebe:
This is in response to your request for an opinion regarding the length of office served by an appointed mayor if that individual is the appointed successor to a mayor elected to a four-year term in 1990 who dies in 1991.
It appears that the answer to this question may vary, depending upon the city's classification. With regard to cities of the first class, A.C.A. § 14-43-401 states that the person appointed by the council to fill a vacancy in the office of mayor will serve until the expiration of the term if the unexpired term of the office is less than six (6) months. Otherwise, a special election must be called. A.C.A. § 14-43-401(b). It is my opinion that this section governs, as the later legislative enactment, rather than A.C.A. § 14-43-412(b), which states that the successor shall be elected for the unexpired term at the first annual election after the vacancy. Section 14-43-401(b) is the codification of Act 8 of 1977, whereas Section 14-43-412(b) is part of the codification of Act 1 of 1875. Thus, in this instance, if the city is a city of the first class, it appears that a special election will be necessary.
With regard to cities of the second class, A.C.A. § 14-44-106
states that the city council shall, at the first regular meeting after the occurrence of the vacancy, either elect a mayor to serve the unexpired term or call for a special election to be held within thirty (30) days. If an election is held, the elected mayor shall complete the unexpired term.
Vacancies in elective offices of incorporated towns are now governed by A.C.A. § 14-45-103 (Cum. Supp. 1991), which states:
  The town council shall have power to fill vacancies which may occur in elective offices of the town or on the council from qualified electors of the town, who shall hold their appointments until the next biennial election and until their successors are elected and qualified.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh